—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered March 28, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced to a term of imprisonment of 2. to 6 years. On this appeal, defendant contends that County Court abused its discretion in imposing sentence. Defendant was allowed to plead guilty in satisfaction of a six-count indictment with the knowledge that he would receive the sentence ultimately imposed, which is less than *919the harshest possible. Given these facts, as well as defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.